Citation Nr: 1700165	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  10-01 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for right total knee replacement.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from February 1966 to October 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was previously remanded by the Board in June 2011 for further development.  It has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right total knee replacement has not been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  There is no evidence of limitation of flexion less than 100 degrees or of any limitation of extension, including due to pain or following repetitive motion.  Chronic instability has not been shown by objective medical evidence.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5261, 5262 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the claim decided herein. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify as to this issue was satisfied by a letter sent to the Veteran in August 2007.  The claim was last adjudicated in March 2016.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, written statements of the Veteran, VA examination reports, and records from the Social Security Administration.

The Veteran was also afforded a VA hearing with the undersigned in September 2010.  During the hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2016).

In sum, the VCAA provisions have been considered and complied with as to this issue.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Analysis

The Veteran contends that his right total knee replacement warrants a rating in excess of 30 percent.  

The Veteran's right total knee replacement is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5257, as a total knee replacement due to residuals of a right knee injury with a history of advanced degenerative osteoarthropathy.  

Under Diagnostic Code 5055, a 100 percent rating is assigned for one year following implantation of a knee prosthesis for a service-connected knee disability.  After this period has ended, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness.  With intermediate degrees of residual weakness, pain, or limitation of motion, a rating is made by analogy to Diagnostic Codes 5256, 5261, and 5262.  The minimum rating for a knee replacement with prosthesis is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Diagnostic Codes 5256, 5261, and 5262 pertain to functional limitation of the knee.  In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.   

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (noncompensable).  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (noncompensable).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5256 pertains to ankylosis of the knee and Diagnostic Code 5262 pertains to malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256 & 5262.

Under Diagnostic Code 5257, recurrent subluxation or lateral instability of the knee is evaluated as follows: severe (30 percent); moderate (20 percent); and slight (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Veteran underwent a right total knee replacement on January 10, 2005.  Private treatment records pertaining to that surgery, including a post-surgical x-ray, note no evidence of complications.

In a December 2009 rating decision, a 100 percent rating was assigned for the Veteran's right total knee replacement, effective January 10, 2005, and a 30 percent rating was assigned, effective March 1, 2006.  

The Veteran was afforded a VA examination in August 2007.  The Veteran reported pain with any activity other than sitting at rest or walking: to a level of 8 (out of 10) when kneeling, 7 when climbing or descending a ladder, 2 or 3 when standing for 10 minutes, and 7 when standing for an hour.  The Veteran reported flare ups to a level of 4 or 5 approximately twice every two weeks.  The Veteran denied using a knee brace.  The Veteran reported weakness and instability when descending stairs but noted that his right knee did not give out.  On examination, range of right knee motion was reported as 0 degrees of extension to 100 degrees of flexion without pain.  On repetition, there was also no pain or additional limitation of motion, but slight increased weakness and decreased endurance with slight shaking.  Right knee strength was at a level of 5 (out of 5).  The examiner noted a mild antalgic gait and difficulty with walking on heels, toes, and tandem walking.  An x-ray showed no findings to specifically suggest loosening, infection, malalignment, fracture, or failure, but moderate nonspecific effusion and very faint ossifications.  The examiner diagnosed advanced degenerative osteoarthropathy of the right knee with subsequent right knee replacement, residual pain, and joint effusion on x-ray.  

During the September 2010 Board hearing, the Veteran testified that he experienced difficulty with walking, stairs, and driving long distances.  He expressed difficulty in conveying the nature of the issue and said that it was not weakness but his muscles seemed weak.  He testified that he wore a knee brace when his leg felt tight.  He described his knee as wobbly, with looseness from left to right, and said that it was "not real bad."  He reported that his knee had normal extension but did not flex as far as his left knee did.  He stated that a physician had told him that there was some loosening due to normal wear and tear.  

The Veteran has also provided a private medical opinion, dated September 2010.  This opinion mainly focuses on the Veteran's left knee, but notes that the right knee has "done well" since the total replacement.   

A July 2011 private treatment record notes the Veteran's right knee as "doing extremely well" since the total replacement.  On examination, the examiner found "really no" effusion and "good" range of motion and patellar tracking.  An x-ray showed a "well-cemented knee in valgus."

The Veteran was afforded an additional VA examination in July 2011.  The Veteran reported occasional feelings of giving way, but no true instability episodes, subluxation, dislocation, or mechanical symptoms such as catching or locking.  He reported occasional effusion and continuing to wear a brace but denied any night pain.  An x-ray showed that the components of the knee were well aligned, with no evidence of component failure, loosening, or osteolysis.  The examiner noted that the Veteran's right knee x-ray was essentially unchanged since the August 2007 examination.  

On examination, the examiner noted no antalgic gait, but a stiff-legged gait that appeared to the examiner to be voluntary.   Range of right knee motion was reported as 0 degrees of extension to 125 degrees of flexion, with no change on repetition.  The knee was stable to varus, valgus, and anterior and posterior stresses.   There was no pain with palpation or manipulation of the patella.  Overall, the examiner noted no improvement or worsening in the Veteran's right knee symptoms.  Right knee strength was at a level of 5.  The examiner noted that the Veteran did not report a significant amount of pain, weakness, or limitation of range of motion and that his main complaint was that the knee did not feel as stable as his original knee.  The examiner noted that there were no flare ups and stated that this was a result of having had a total knee replacement.  The examiner observed that "If there is any component of instability here it is very slight" and, although "a total knee arthroplasty is never going to feel as stable as a native knee," the Veteran's knee replacement appeared to be functioning "exceptionally well," with stability "well within the range expected for a total knee arthroplasty."  The examiner saw no evidence of laxity that would merit further evaluation or intervention.  

The Veteran was afforded an additional VA examination in March 2016.  The Veteran reported that his pain had progressively worsened since the July 2011 VA examination and that his knee ached at a constant level of 4, with flare ups four times per week to 8.  He reported that ice reduced his pain to 4 within one and a half hours.  He reported that he could walk no more than 10 minutes and climb no more than one flight of stairs but had no limitations on sitting or driving.  On examination, range of right knee motion was reported as 0 degrees of extension to 120 degrees of flexion.  The examiner noted pain on flexion and extension but noted that it did not cause any functional loss.  There was no additional loss of range of motion on repetition.  The examination was not conducted during a flare up.  Right knee strength was at a level of 5.  The examiner noted no history of recurrent subluxation, lateral instability, or recurrent effusion.  Testing revealed no instability.  The examiner found that there were no residuals of the Veteran's right total knee replacement.  

The preponderance of the evidence shows that the Veteran's residual pain, weakness, and limitation of motion in his right knee are not severe and that such symptoms more closely approximate the criteria for a 30 percent rating under Diagnostic Code 5055.  Thus, a rating in excess of 30 percent for a right total knee replacement is not warranted at any time during the period on appeal.  

At no time has the Veteran's right knee flexion been shown to be any less than 100 degrees.  There have been indications of some pain or tenderness during motion, but no clinical findings of further limitation of motion due to pain or weakness.  There has been no finding at any time of any limitation of either flexion or extension, including due to pain or following repetitive motion, which would warrant a compensable evaluation under Diagnostic Codes 5260 or 5261.  There has been no indication of any ankylosis of the right knee at any time and no indication of any malunion or nonunion of the tibia and fibula.  As such, rating by analogy to Diagnostic Codes 5256, 5261, or 5262 would not be appropriate.  

There has also been no clinical evidence of any painful motion or weakness in the right lower extremity which would be classified as "severe."  Examinations have consistently shown no weakness and that any pain is not severe enough to create any additional limitation of function.  

The Board notes that the Veteran's 30 percent rating for his right knee disability is under both Diagnostic Code 5055, for a total knee replacement with prosthesis, and Diagnostic Code 5257, for recurrent subluxation or lateral instability.  The March 2016 VA examiner tested the Veteran's right knee and found no instability.  The July 2011 VA examiner found that, to the extent that instability was present at all, it was "very slight" and only of the nature inherent in any total knee replacement.  To warrant a compensable rating under Diagnostic Code 5257, instability must be "slight."  "Very slight" instability does not meet that threshold.  More importantly, instability that is no more severe than that inherent in any total knee replacement must logically already be contemplated in the rating for a total knee replacement instead of warranting a separate compensable rating for instability.

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his right knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, to the extent the Veteran argues that his pain, weakness, or instability are more severe than shown in the examinations, his statements must be weighed against the other evidence of record.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions.  

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§  4.40, 4.45.  As stated above, the rating criteria for total knee replacements specifically contemplate pain and weakness and examiners have consistently found no weakness and no additional limitation of function due to pain.  Without clinical medical evidence indicating such additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the right knee to such an extent as to warrant assignment of a higher rating.  

Because the Board considered the applicable ratings under every Diagnostic Code pertaining to musculoskeletal disabilities of the knee (with the exception of the codes pertaining to knee cartilage, which the Veteran no longer has as a result of his total knee replacement), the Board finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's right total knee replacement represents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 30 percent for right total knee replacement is denied.


REMAND

In a May 2012 memorandum, the AOJ decided to refer the Veteran's claim of entitlement to TDIU to the Director of Compensation Service for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b)(2016).  To date, there is no evidence that the referral has taken place, or if undertaken, that a determination was made.  As such, a remand is required for the AOJ to act on its decision to refer the Veteran's TDIU claim for extraschedular consideration.  Evidence has been added to the record since that proposed referral.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all pertinent, outstanding records from the VA Medical Center and its associated clinics where the Veteran receives treatment.  All attempts to obtain records should be documented in the claims folder.  If any pertinent private treatment has been rendered, the appellant's assistance in obtaining those records should be requested as needed.

2.  Submit the Veteran's claim of entitlement to TDIU to the Director, Compensation Service, to determine whether his service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The Veteran's service-connected disabilities, and not his age or non-service-connected disabilities, should be considered when making this determination.  Under 38 C.F.R. § 4.16(b), all of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment, lay statements, and all other factors having a bearing on the issue must be addressed.  

3.  After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


